In an action, inter alia, for specific performance of and to recover damages for breach of contract, the plaintiff Francis Meehan, Jr., appeals (1) from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated April 11, 1997, which, inter alia, referred the matter to a Referee to clarify an earlier report dated October 18, 1995, (2) from an order of the same court, dated November 7, 1997, which, in effect, sua sponte confirmed the supplemental report of the Referee dated October 29, 1997, to the extent of directing the defendants to furnish to the Referee, in camera, the post-litigation fiscal records of the defendant 369 New York Avenue Corp., and (3), as limited by his brief, from so much of an order of the same court dated July 21, 1999, as referred the matter to the Referee to supervise discovery and to hear and report on the substance of the parties’ motions seeking to compel discovery.
Ordered that the appeals are dismissed, with costs.
The orders are not appealable as of right (see, Selinger v Selinger, 232 AD2d 471; Matter of Mitchell v A.J. Med. Supply, 141 AD2d 732), and we decline to grant leave to appeal. Santucci, J. P., Thompson, Sullivan and Goldstein, JJ., concur.